COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


RANDY J. GOLDSTEIN, M.D.,


                            Appellant,

v.

FRANCISCO BOADA and IRMA
BOADA,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00072-CV

Appeal from the

34th District Court of 

of El Paso County, Texas

(TC#2007-581)

MEMORANDUM OPINION

	 This appeal is before the Court on its own motion for determination as to whether the appeal
should be dismissed for want of prosecution.  On March 7, 2008, Appellant, Randy J. Goldstein,
M.D., moved for an extension of the deadline to file his brief.  Although the extension was granted,
Appellant failed to meet the extended deadline.  By correspondence dated April 30, 2008, the Clerk
of the Court informed Appellant that no brief had been received and warned Appellant of the Court's
intention to dismiss the appeal for want of prosecution unless Appellant provided grounds for
continuance of the appeal.  Appellant made no response.  Therefore, pursuant to Texas Rule of
Appellate Procedure 38.8, this appeal is dismissed with prejudice.

						KENNETH R. CARR, Justice
July 31, 2008

Before Chew, C.J., McClure, and Carr, JJ.